CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofInvestment Managers Series Trust and to the use of our reports dated January 28, 2014 on the financial statements and financial highlights of Zacks Market Neutral Fund, Zacks All-Cap Core Fund and Zacks Small-Cap Core Fund, each a series of the Investment Managers Series Trust. Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which are also incorporated by reference into the Registration Statement. We also consent to the references to our firm in the Prospectuses and in the Statement of Additional Information in reference to Zacks Dividend Fund, a series of the Investment Managers Series Trust. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 27, 2014
